DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device isolation insulating layer must be shown or the feature(s) canceled from the claims 11-15 and 19-20.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-15 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Drawings as filed do not show the device isolation insulating layer
Claims 11-15 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Drawings as filed do not show the device isolation insulating layer



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9, 10, 21,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando et al., US 2017/-317111, corresponding to US 10,475,818.
In re Claim 1, Ando discloses a semiconductor device 300 (Fig. 28) comprising: a substrate 101 comprising an active region (100, 200) and a device isolation region DIA (Fig. A); a flat plate structure FPS formed on the substrate 100; an oxide semiconductor layer (406 in Figs. 1-24, marked as  OSL in Fig. A) covering a top surface of the flat plate structure FPS and continuously arranged on a top surface of the substrate 101 in the active region (100, 200) and the device isolation region DIA; a gate structure  GS arranged on the oxide semiconductor layer OSL and comprising a gate dielectric layer GDL and a gate electrode GE ; and a source/drain region SDR arranged on both sides of the gate structure GS and formed in the oxide semiconductor layer OSL, wherein, when viewed from a side cross-section, an extending direction of the flat plate structure FPS and an extending direction of the gate structure GS cross each other (Figs. 1, 2, 7-11, 22 - 25, 28, and A; [0095 – 0165]; [0294-0330]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Ando’s Fig. 28 annotated to show the details cited

In re Claim 2, Ando discloses the semiconductor device of claim 1, wherein the flat plate structure FPS comprises: a first insulating layer 103 formed on the substrate 101; a lower gate metal layer (310 in Fig. 28, marked as LGML in Fig. A) formed on the first insulating layer 103; and a second insulating layer 104 formed on the lower gate metal layer LGML, wherein the lower gate metal layer LGML is interposed between the first insulating layer 103 and the second insulating layer 104 (Figs. 28 and A).
In re Claim 3, Ando discloses the semiconductor device of claim 2, wherein the lower gate metal layer (310 in Fig. 28, marked as LGML in Fig. A) comprises at least one of nickel (Ni), cobalt (Co), or ruthenium (Ru) ([0155]).
In re Claim 4, Ando discloses the  semiconductor device of claim 2, wherein the lower gate metal layer (310 in Fig. 28, marked as LGML in Fig. A) is continuously arranged on the top surface of the substrate 101 in the active region (100, 200) and the device isolation region DIA (Fig. A).
LGMLC electrically connected to the lower gate metal layer LGML (Fig. A).
In re Claim 7, Ando discloses the semiconductor device of claim 1, wherein the oxide semiconductor layer (406 in Figs. 1-24, marked as  OSL in Fig. A) comprises at least one of indium gallium zinc oxide (InGaZnO), indium gallium silicon oxide (InGaSiO), indium tin zinc oxide (InSnZnO), indium zinc oxide (InZnO), or hafnium indium zinc oxide (HfInZnO) ([0137]).
In re Claim 9, Ando discloses the semiconductor device of claim 1, further comprising a channel region CR formed inside the oxide semiconductor layer OSL  and arranged under the gate structure GS, wherein a top surface of the oxide semiconductor layer OSL has a planar structure (Fig. A).
In re Claim 10, Ando discloses the semiconductor device of claim 1, wherein the gate dielectric layer GDL (Fig. A) surrounds side surfaces and a bottom surface of the gate electrode GE .
In re Claim 21, Ando discloses a semiconductor device 300 (Fig. 28) comprising: a substrate 101 comprising a device isolation region DIA (Fig. A) configured to define a plurality of active regions (underneath of (100, 200)); a first insulating layer 103 formed on the substrate 101; a lower gate metal layer LGML covering all of the plurality of active regions (underneath of (100, 200)) and the device isolation region DIA of the substrate 101, being on the first insulating layer 103, and being configured to operate for device isolation; a second insulating layer 106 formed on the lower gate metal layer LGML; an oxide semiconductor layer (406 in Figs. 1-24, marked as  OSL in Fig. A) arranged on the second insulating layer 106 and CR in each of the plurality of active regions; a plurality of gate structures GS each arranged on the channel region CR in each of the plurality of the active regions (100, 200); a source/drain region SDR arranged on both sides of each of the plurality of gate structures GS and formed in the oxide semiconductor layer OSL; a contact structure CS electrically connected to the source/drain region SDR; and a lower gate metal layer contact LGMC electrically connected to the lower gate metal layer LGML (Figs. 1, 2, 7-11, 22 - 25, 28, and A; [0095 – 0165]; [0294-0330]).
In re Claim 22, Ando discloses the  semiconductor device of claim 21, wherein a level of a bottom surface of the contact structure CS  is higher than a level of a bottom surface of the lower gate metal layer contact  LGMC (Fig. A).
In re Claim 23, Ando discloses the semiconductor device of claim 21, wherein, when about -0.5 V to about - 1 V is applied to the oxide semiconductor layer OSL via the lower gate metal layer LGML, the oxide semiconductor layer OSL is inherently configured to operate in an insulated state. It is inherently because according to MPEP2112.01 [R-3]    Composition, Product, and  Apparatus Claims I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case, the claimed device being identical to the Ando’s device inherently operates in an insulated state.
Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1662 (Fed. Cir. 2008), citing In re 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
Swinehart
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
, 439 F.2d 210 (CCPA 1971). When a claim limitation is defined in purely functional language, applicant has the burden of showing that a prior art device that appears reasonably capable of performing the allegedly novel function is in fact incapable of doing so. See MPEP § 2114. In the case at hand, Applicant explains in his specification that certain structures are capable of performing the recited function. Because of the close structural similarity between these structures and those of the prior art device, the prior art device is apparently reasonably capable of performing the recited function. Applicant should, in his response, provide evidence that the prior art is incapable of performing the recited function, if such evidence is available. Note that an allegation that those skilled in the art were unaware that the prior art structure was inherently capable of performing the recited function is legally insufficient to show that the prior art lacks the inherent capability. See MPEP § 2112, part III (“There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference”). Note that because the only issue is whether the functional limitation is in fact inherent in the prior art reference, an applicant’s explanation (and in fact any such explanation, made at any time, by anyone) of a given structure's ability to perform the recited function is available as evidence of that structure's inherent capability to meet the functional limitation.
In re Claim 25, Ando discloses the semiconductor device of claim 21, wherein a top surface of the lower gate metal layer LGML  has a planar structure, a top surface of the oxide  OSL has a planar structure, and each of the plurality of gate structures GS is of planar type and comprises a gate dielectric layer GDL, a gate electrode GE, and a gate spacer 412 (Fig. A).

Allowable Subject Matter
Claim 6 is objected to as being dependent on the rejected base claim 1, but would be allowed if amended to incorporate all limitations of the base claim and any intervening claim.
Reason for indicating allowable subject matter:
In Re Claim 6: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 6 as: “the lower gate metal layer is arranged only in the device isolation region”, in combination with limitations of Claims 1 and 2 on which it depends.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893